     CASE 0:20-cr-00153-PAM-KMM Document 22 Filed 08/07/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                       Criminal No. 20-cr-153-PAM-KMM

                     Plaintiff,
                                                     SCHEDULING ORDER
v.

 2) Ronald Donte Finley, Jr.,

                      Defendant.


      An indictment was filed on August 5, 2020, in the above matter. The Arraignment

Hearing on the Indictment has been scheduled to be held at the same time as the Motions

Hearing.


      Pursuant to Local Rule 12.1, IT IS HEREBY ORDERED that:


      1. Counsel are advised that Magistrate Judge Menendez does not require

           any courtesy copies related to pretrial motions.

      2. The government must make all disclosures required by Federal Rule of

           Criminal Procedure 16(a) by August 14, 2020. D. Minn. LR 12.1(a)(1).

      3. Defendant must make all disclosures required by Federal Rule of Criminal

           Procedure 16(b) by August 21, 2020. D. Minn. LR 12.1(a)(2).
     CASE 0:20-cr-00153-PAM-KMM Document 22 Filed 08/07/20 Page 2 of 4




      4. All motions in the above-entitled case must be filed and served consistent with

         Federal Rules of Criminal Procedure 12(b) and 47 on or before August 28,

         2020. 1 D. Minn. LR 12.1(c)(1).

      5. In light of the current COVID-19 pandemic, on or before August 28, 2020,

         counsel for the defendant must file a letter on ECF indicating whether the

         defendant consents to hold the Motion Hearing and Arraignment in this mater

         via video conference.

      6. Counsel must electronically file a letter on or before August 28, 2020, if no

         motions will be filed and there is no need for hearing.

      7. All responses to motions must be filed by September 11, 2020. D. Minn. LR

         12.1(c)(2).

      8. Any Notice of Intent to Call Witnesses2 must be filed by September 11, 2020.

         D. Minn. LR. 12.1(c)(3)(A). In order to avoid the need for a recess of the

         motions hearing, the government is requested to make, by September 21,

         2020, all disclosures which will be required by Fed. R. Crim. P. 26.2 and

         12(h).



1
      “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must
confer with the responding party. The parties must attempt in good faith to clarify
and narrow the issues in dispute.” D. Minn. LR 12.1(b).
2
       “When a party intends to call witnesses at a hearing on a motion under Fed. R.
Crim. P. 12(b), the party must file a notice within 35 days after the arraignment. The
notice must identify the number of witnesses whom the party intends to call, the
motion or motions that each witness will be addressing, and the estimated duration of
each witness’s testimony.” D. Minn. LR 12.1(c)(3)(A).


                                           2
     CASE 0:20-cr-00153-PAM-KMM Document 22 Filed 08/07/20 Page 3 of 4




       9. Any Responsive Notice of Intent to Call Witnesses 3 must be filed by

           September 16, 2020. D. Minn. LR 12.1(c)(3)(B).

       10. A motions hearing will be held pursuant to Federal Rules of Criminal

           Procedure 12(c) where:

              a. The government makes timely disclosures and Defendant identifies in
                 the motions particularized matters for which an evidentiary hearing is
                 necessary; or

              b. Oral argument is requested by either party in its motion, objection or
                 response pleadings and the Court finds that such argument is necessary.

        11. If a hearing is required, and if the defendant consents to proceed by video-

       conference, the motions hearing and arraignment shall be held before Magistrate

       Judge Katherine Menendez on September 24, 2020, at 9:00 a.m. If a hearing is

       necessary and the defendant does not consent to proceeding by videoconference,

       the motions hearing and arraignment will be held in person on a date and time to

       be determined.


    TRIAL:
              a.      IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT,

the following trial and trial-related dates are:




3
       “If after reviewing a notice under LR 12(c)(3), a party intends to call witnesses
at the same hearing, that party must file a responsive notice within 38 days after the
arraignment. The responsive party must identify the number of witnesses whom the
party intends to call, the motion or motions each witness will be addressing, and the
estimated duration of each witness’s testimony.” D. Minn. LR 12.1(c)(3)(B).


                                               3
      CASE 0:20-cr-00153-PAM-KMM Document 22 Filed 08/07/20 Page 4 of 4




                    i.     All voir dire questions and jury instructions shall be
                           submitted to District Judge Paul A. Magnuson on a date to be
                           determined.

                    ii.    This case shall commence trial on a date to be determined, at
                           9:00 a.m. before District Judge Paul A. Magnuson in
                           Courtroom 7D, Warren E. Burger Federal Building and U.S.
                           Courthouse, 316 North Robert Street, SAINT PAUL,
                           Minnesota.

              b.    IF PRETRIAL MOTIONS ARE FILED, the trial date, and other

related dates, will be rescheduled following the ruling on pretrial motions. Counsel must

contact the Courtroom Deputy for District Judge Paul A. Magnuson to confirm the new

trial date.




 Date: August 7, 2020                             s/ Katherine Menendez
                                                  Katherine Menendez
                                                  United States Magistrate Judge




                                            4
